Citation Nr: 0727463	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from March 1995 until December 
1997.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.  38 C.F.R. § 20.1304 (2006).

The reopened claim of entitlement to service connection for a 
low back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1999 rating decision, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for a low back disability, which was 
originally denied (in August 1998) on the basis of no 
permanent residual or chronic disability.

2.  The evidence added to the record since the November 1999 
rating decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's November 1999 decision is final as to the claim 
of service connection for a low back disability.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

In light of the Board's allowance herein of reopening of the 
claim for service connection for a back disability, further 
development with regard to VA's duty to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran. Soyini v. Derwinski, 1 Vet. App. 540 (1991).  In 
this regard, as the determination to reopen this appeal 
constitutes a full grant of that portion of the claim, there 
is no reason to belabor the impact of Kent v. Nicholson, 20 
Vet. App. 1 (2006), on this matter, as any error in notice 
timing and content is harmless.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in February 2004.  As such, the amended provision is 
for application in this case and is set forth below.
New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  The RO noted in the 
January 2005 rating decision on appeal that the service 
connection claim was not reopened.  An April 2006 statement 
of the case also did not reopen the veteran's claim for 
service connection.  Nevertheless, the question of whether 
new and material evidence has been received to reopen such 
claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis. 
 See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, an August 1998 rating decision denied the 
veteran's claim seeking service connection for residuals of a 
low back injury (claimed as chronic mechanical low back 
pain).  The veteran was notified of the August 1998 rating 
decision via a letter dated September 4, 1998.  The appellant 
did not perfect an appeal of this decision, and it became 
final.  38 U.S.C.A. § 7105.  The most recent final denial in 
this case was a November 1999 rating decision which declined 
to reopen the veteran's claim.  She also did not appeal this 
decision and it became final.  Id. 
    
The evidence of record at the time of the most recent final 
denial, in November 1999, discloses that the veteran 
complained of middle/low back pain as noted in a service 
medical record dated June 11, 1997.  The diagnosis was 
"mechanical low back pain / midback."  A service medical 
record dated June 30, 1997 reveals complaints of lower back 
pain for about 4 days.  The veteran reported muscles spasms 
and the diagnosis was resolving lower back pain syndrome.  A 
consultation record, dated in October 1997, noted a 
provisional diagnosis of chronic low back pain and stated 
"[p]lease evaluate/admit to back school."  A clinical 
separation evaluation in December 1997 revealed a normal 
spine.  On a December 1997 report of medical history, the 
veteran reported wearing a back brace or support and noted 
recurring back pain.  Upon post-service VA examination in 
June 1998, the examiner diagnosed the veteran with mild 
scoliosis of the lumbar spine with spina bifida occulta S1 
level and no evidence of lumbar strain.  An X-ray of the 
veteran's lumbosacral spine showed the scoliosis and spina 
bifida occulta.   The available post-service VA treatment 
records also showed diagnoses regarding the veteran's lumbar 
spine of scoliosis, spina bifida occulta and low/lumbar back 
pain.  See VA treatment records dated in March 1998 and June 
1999. 

The evidence added to the record subsequent to the last final 
denial, in November 1999, includes a medical statement by 
M.L., M.D., received by VA at the June 2007 Travel Board 
hearing.  Dr. M.L. noted he had seen the veteran on several 
occasions regarding her low back pain.  Dr. M.L. provided an 
opinion that it is least as likely as not that the veteran's 
condition concerning her lumbar spine with mild scoliosis and 
spina bifida occulta at the S1 level is related to the work 
she performed while in service. 

The Board finds that this additional evidence, when 
considered in conjunction with the record as a whole, is not 
cumulative and redundant, and was not of record at the time 
of the prior final denial in November 1999.  In particular, 
the Board notes that the evidence added to the record since 
the last final denial suggests a medical nexus between a 
current back disability and an in-service complaint or 
injury, which was not previously considered by the agency 
decisionmakers.  Thus, it is new and not cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
Additionally, Dr. M.L.'s clinical opinion relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, that a current back disability exists which is 
related to an in-service complaint or injury.  The Board 
notes that the credibility of the newly submitted evidence is 
presumed in determining whether or not to reopen a claim.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, it raises 
a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).  Accordingly, the additional 
evidence is also material.  
  
Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability, the claim is reopened, and the appeal is allowed 
to this extent.




ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability, the claim is reopened, and the appeal is allowed 
to this extent.


REMAND

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a back disability may be granted on 
the merits, de novo.  However, further procedural development 
of the record is needed prior to appellate consideration of 
this claim.

Procedurally, the RO last adjudicated the underlying service 
connection claim on the merits in an August 1998 rating 
decision.  Since this last RO adjudication on the merits in 
1998, the RO has found no new and material evidence has been 
received to reopen the claim, and has not considered the 
merits of the claim, de novo.  In this situation, the Board 
may not consider the merits of the claim de novo without 
prior RO adjudication of the claim de novo.  Because the RO 
has not adjudicated the reopened claim of entitlement to 
service connection, de novo, the Board may not adjudicate the 
matter at present.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (noting where the Board addresses a question that 
has not been addressed by the RO, the Board must consider 
whether the veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

Adjudicate the reopened claim of 
entitlement to service connection for a 
low back disability, to include 
consideration of all evidence of record, 
to include a report of a February 2006 VA 
examination, and June 2007 private medical 
opinion.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


